DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN2597200Y) in view of Gelbart (CN-101855087).
Regarding claim 1, Zhang discloses a rotogravure printer roller (Figure 1) comprising a plurality of roller sections that include a first face and a second face, said sections adjacent to each other (sections 5), the roller sections constructed and arranged to be removably assembled to form the roller (Figure 1).  Zhang fails to disclose that a plurality of roller sections include a first face that includes a plurality of protrusions and a second face that includes a plurality of recesses; and a contact surface formed from the plurality of roller sections, wherein the plurality of roller sections are removably assembled to form the rotogravure printer roller when the plurality of protrusions from a first section are positioned within the plurality of recesses of a second section that is adjacent to the first section.  However, Gelbart discloses a similar sleeve which uses protrusions (items 16) on one face of an end of a section (item 10A) to fit into recesses (items 18) of an adjacent section (item 10B) in order to maintain the necessary alignment of the print job (paragraph 4).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make adjacent sections of the roller of Zhang have corresponding interlocking protrusions and recesses in order to maintain alignment of the sections. 	Regarding claim 4, Gelbart further discloses “wherein each section comprises an alignment feature to align a respective section with an adjacent section (items 16 or 18).” 	Regarding claim 5, Zhang further discloses “comprising a plate at each end of the roller (see Figure 1).” 	Regarding claim 6, Zhang further discloses “wherein each plate comprises a shaft to rotatably-engage with a rotogravure printer (item 4).” 	Regarding claim 7, Zhang further discloses “comprising a bearing surface, the bearing surface to engage a corresponding bearing surface of a rotogravure printer (paragraph 2:  the bearing surface is implicit in a rotogravure printer).” 	Regarding claim 8, Zhang discloses “a modular section for a rotogravure printer roller (see one of the sections 5), the modular section comprising a peripheral contact surface (the 
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853